                           Case 20-12168-CSS              Doc 1125         Filed 07/15/21         Page 1 of 3



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                              Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC, et al.,1                            Case No. 20-12168 (CSS)

                                                Debtors.                         (Jointly Administered)


                          NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                           FOR VIDEO HEARING ON JULY 16, 2021 AT 10:00 A.M. (ET)

                      AT THE COURT’S DIRECTION, THIS HEARING HAS BEEN CANCELLED.

         CONTINUED/RESOLVED MATTERS

         1.           Oracle America, Inc.’s Request for Allowance and Payment of Chapter 11 Administrative
                      Expenses [Docket No. 901, 1/21/21]

                      Related Document:

                         A. Notice of Rescheduled Omnibus Hearing Time [Docket No. 938, 1/29/21]

                      Objection/Response Deadline: February 12, 2021 at 4:00 p.m. (ET) [Extended
                                                   solely with respect to the Debtors]

                      Objections/Responses Filed: None to date.

                      Status: This matter is being continued to a date to be determined.

         2.           Joint Motion of Post-Effective Date Debtors and Non-Released Claims Trustee for an
                      Order Extending the Claims Objection Deadline to December 17, 2021 [Docket No. 1085,
                      6/7/21]

                      Related Documents:

                         A. Certificate of No Objection [Docket No. 1095, 6/23/21]




         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein.
         A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
         http://dm.epiq11.com/TownSports, or by contacting the undersigned counsel for the Debtors.
         2
             Amended information appears in bold.
28368496.1
                   Case 20-12168-CSS        Doc 1125      Filed 07/15/21     Page 2 of 3



                 B. Order Extending the Claims Objection Deadline to December 17, 2021 [Docket
                    No. 1096, 6/23/21]

              Objection/Response Deadline: June 21, 2021 at 4:00 p.m. (ET)

              Objections/Responses Filed: None.

              Status: An order has been entered. No hearing is necessary.

         UNCONTESTED MATTER WITH CERTIFICATION

         3.   Post-Effective Date Debtors’ Fourth Omnibus (Substantive) Objection to Claims Pursuant
              to Bankruptcy Code Section 502(b), Bankruptcy Rules 3003 and 3007, and Local Rule
              3007-1 [Docket No. 1093, 6/16/21]

              Related Documents:

                 A. Notice of Submission of Copies of Proofs of Claim [Docket No. 1099, 6/30/21]

                 B. Certificate of No Objection [Docket No. 1116, 7/13/21]

                 C. Order Sustaining Post-Effective Date Debtors’ Fourth Omnibus Objection to
                    Claims [Docket No. 1124, 7/15/21]

              Objection/Response Deadline: July 9, 2021 at 4:00 p.m. (ET)

              Objections/Responses Filed: None.

              Status: An order has been entered. No hearing is necessary.

         CONTESTED MATTER

         4.   Post-Effective Date Debtors’ Third Omnibus (Substantive) Objection to Claims Pursuant
              to Bankruptcy Code Sections 502(b) and 503(b), Bankruptcy Rules 3003 and 3007, and
              Local Rule 3007-1 [Docket No. 1057, 4/30/21]

              Related Documents:

                 A. Notice of Submission of Copies of Proofs of Claim [Docket No. 1064, 5/18/21]

                 B. Certification of Counsel [Docket No. 1075, 5/27/21]

                 C. Order Sustaining Post-Effective Date Debtors’ Third Omnibus Objection to Claims
                    [Docket No. 1078, 5/27/21]

                 D. Post-Effective Date Debtors’ Reply to Dantes Medina’s Response to the Debtors’
                    Third Omnibus (Substantive) Objection to Claims [Docket No. 1110, 7/9/21]

              Objection/Response Deadline: May 25, 2021 at 4:00 p.m. (ET)


                                                     2
28368496.1
                    Case 20-12168-CSS        Doc 1125     Filed 07/15/21   Page 3 of 3



               Objection/Response Filed:

                   E. Declaration in Support of Objection of Dantes Medina to the Debtors’ Third
                      Omnibus (Substantive) Objection to Claims [Not yet filed, dated 5/25/21]

               Status: With respect to item E, this matter will be continued to August 31, 2021 at
                       11:00 a.m. (ET), as the matter has been resolved in principle, and the parties
                       anticipate submitting a proposed order resolving the matter under
                       Certification of Counsel. With respect to all other claims, an order has been
                       entered.

         Dated: Wilmington, Delaware       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                July 15, 2021
                                           /s/ Allison S. Mielke
                                           Robert S. Brady (No. 2847)
                                           Sean T. Greecher (No. 4484)
                                           Travis G. Buchanan (No. 5595)
                                           Allison S. Mielke (No. 5934)
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: rbrady@ycst.com
                                                    sgreecher@ycst.com
                                                    tbuchanan@ycst.com
                                                    amielke@ycst.com

                                           Counsel to the Post-Effective Date Debtors




                                                     3
28368496.1
